DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions Acknowledged
Applicant’s election of Invention I, Species I-1 shown in Fig. 1 and Claims 1-6, 11-17, and 23-25 in the response to restriction requirements filed on 05/19/2022 is acknowledged.  
Because the Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse.

Status of Claims
Claims 7-10 and 18-22 are withdrawn from further consideration as being drawn to a nonelected invention.
Claims 1-6, 11-17, and 23-25 are examined on merits herein. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 23: Claim 23 recites: “the other one of the source contact or the drain contact is connected to the third interconnect, and the gate electrode is configured to receive a select signal that causes the first interconnect feature to be electrically connected to the second interconnect feature”. The recitation is unclear for two reasons: First, there is a lack of antecedent basis for using “third interconnect” with article “the”. Second, if a second connection is made to the third interconnect, it is unclear how first and second interconnect features are electrically connected.
Appropriate correction is required to clarify the claim language.
For this Office Action, the above recitation was interpreted as: “the other one of the source contact or the drain contact is connected to the second interconnect feature, and the gate electrode is configured to receive a select signal that causes the first interconnect feature to be electrically connected to the second interconnect feature”.
In re Claim 25: Claim 25 dependent on Claim 23 recites “the second via structure” in line 2. There is a lack of antecedent basis for using “second via structure” with article “the”, since Claim 23 does not recite: “a second via structure” – Claim 24 recites: “a second via structure”.
Appropriate correction is required to clarify the claim language.
For this Office Action, Claim 25 was interpreted as being dependent on Claim 24.
In re Claim 25: Claim 25 recites: “one of the second source contact or the second drain contact is connected to the third interconnect feature, and the other one of the second source contact or the second drain contact is connected to the third interconnect, and the second gate electrode is configured to receive a second select signal that causes the third interconnect feature to be electrically connected to the second interconnect feature”. The recitation is unclear, since the third interconnect feature is the same as the third interconnect, in the current application.
Appropriate correction is required to clarify the claim language.
For this Office Action, the above limitations of Claim 25 were interpreted as: “one of the second source contact or the second drain contact is connected to the third interconnect feature, and the other one of the second source contact or the second drain contact is connected to the second interconnect feature, and the second gate electrode is configured to receive a second select signal that causes the third interconnect feature to be electrically connected to the second interconnect feature”.
In re Claim 24: Claim 24 is rejected under 35 U.S.C. 112(b) due to dependency on Claim 23.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the way the invention was made.

Claims 1, 2, 6, 11, 12, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto (US 2009/0152611) in view of Konuma et al. (US 2001/0019133) and Tang et al. (US 2006/0046391). 
In re Claim 1.  An integrated circuit structure, comprising (Fig. 18, Annotated Fig. 18):
Annotated Fig. 18

    PNG
    media_image1.png
    451
    486
    media_image1.png
    Greyscale

a first interconnect feature (First interconnect – as in Annotated Fig. 18);
a second interconnect feature (Second interconnect, as in Annotated Fig. 18); 
a third interconnect feature 32 (paragraph 0082);
a first selectable via – adjacent to 26 from a right side - comprising a MOSFET structure (paragraph 0091), the first MOSFET structure including a first gate electrode 23, a first source contact 22, and a first drain contact 19 (paragraphs 0082, 0091), wherein one of the first source contact or the first drain contact is connected to the first interconnect feature – First interconnect, and the other one of the first source contact or the first drain contact is connected to the third interconnect feature 32 (in the middle of Fig. 18), and 
the first gate electrode 23 is configured to receive a first select signal that causes the first interconnect feature to be electrically connected to the third interconnect feature (obviously, when the transistor operates, current flows from the source electrode to drain electrode and inherently connects the first and third interconnect features); and 
a second selectable via – adjacent to the first transistor to the right - comprising a second MOSFET structure (paragraph 0091), the second MOSFET structure including a second gate electrode 23, a second source contact 22, and a second drain contact 19 (paragraphs 0082, 0091), wherein one of the second source contact or the second drain contact is connected to the second interconnect feature – Second interconnect – as in Annotated Fig. 18, and the other one of the second source contact or the second drain contact is connected a fourth interconnect features that is adjacent to the third interconnect feature, and 
the second gate electrode is configured to receive a second select signal that causes the second interconnect feature to be electrically connected to the fourth interconnect feature (obviously, when the transistor operates, current flows from the source electrode to drain electrode and inherently connects the first and third interconnect features).
Fujimoto does not teach that his first and second filed effect transistors are TFT, not MOSFETs. Fujimoto further does not teach the second source or drain contacts is connected to the third interconnect feature, e.g., to the same interconnect feature to which the first source or drain contact of the first transistor is connected.
Konuma teaches (paragraph 0224) that MOSFETs and TFTs may be used interchangeably (obviously, since they are made from similar elements and function similar).
Tang teaches (Figs. 19A-19B, paragraphs 0104, 0105) that top source or drain regions (82 and 84, accordingly) of first and second transistors, 15 and 25, respectively, are connected to a same third interconnect feature 100.
Fujimoto, Konuma, and Tang teach analogous art directed to field effect transistors, while Tang is specifically directed to vertical transistors, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Fujimoto device in view of the Tang device and Konuma teaching, since they are from the same field of endeavor, and Tang and Konuma created successfully operated devices. 
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Fujimoto device by substituting its vertical MOSFETs with a vertical TFTs, if this is a manufacturer preference: See MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results.
It would have been further obvious for one of ordinary skill in the art before filing the application to modify the Fujimoto/Konuma device by connected the second source or drain contact of the second TFT to the third interconnect feature (per Tang), wherein it is desirable creating a device comprising a same output path for both TFTs (Tang, paragraph 0105).
In re Claim 2, Fujimoto/Konuma/Tang teaches the integrated circuit structure of Claim 1 as cited above.
Both, Fujimoto and Tang teach devices in which the first source contact and the first drain contact are oriented in a first vertical configuration, and the second source contact and the second drain contact are oriented in a second vertical configuration.
In re Claim 6, Fujimoto/Konuma/Tang teaches the integrated circuit structure of Claim 1 as cited above. 
Fujimoto further teaches that the first TFT structure comprises (Fig. 18, Annotated Fig. 18, paragraph 0082) a first gate dielectric 21, the first gate dielectric 21 disposed between the first gate electrode 23 and a first channel structure 20, and the second TFT structure further comprises a second gate dielectric 21, the second gate dielectric disposed between the second gate electrode 23 and a second channel structure 20, and wherein the first gate dielectric wraps around the first channel structure and the first gate electrode wraps around the first gate dielectric, and the second gate dielectric wraps around the second channel structure and the second gate electrode wraps around the second gate dielectric. 
Tang also teaches vertical transistors with gates wrapped around channels (Title, Abstract).
In re Claim 11, Fujimoto teaches an integrated circuit structure, comprising (Fig. 18, Annotated Fig. 18, paragraph 0082):
a first layer comprising a plurality of interconnects (First interconnect and Second interconnect, as in Annotated Fig. 18) within insulator material 24 (number 24 is shown in Fig. 6), the plurality of interconnects including at least a first interconnect and a second interconnect;
a second layer above the first layer, the second layer including a plurality of selectable vias - with transistors identified by their source and drain regions 22 and 19 - including at least a first selectable via and a second selectable via, 
the first selectable via comprising a first MOSFET structure (paragraph 0091), 
the second selectable via comprising a second MOSFET structure, wherein the first selectable via is connected to the first interconnect, and the second selectable via is connected to the second interconnect (as in Annotated Fig. 18); and
a third layer 11 above the second layer, the third layer comprising a global interconnect 32 (if this is a top layer of the structure – see Fig. 1, paragraph 0005 of Matsunaga, US 2008/0308939, reminding on a global interconnect identification), wherein one global interconnect 32 is connected to the first selectable via and another global interconnect 32 is connected to the second selectable via.
Fujimoto does not teach that transistors are TFTs, not MOSFETs, and does not teach a single global interconnect connected to the first and second selectable vias. However, Fujimoto teaches that each of the first and second selectable vias comprises a vertical transistor.
Konuma teaches (paragraph 0224) that MOSFETs and TFTs are used interchangeably
Tang teaches (Figs. 19A-19B, paragraphs 0104, 0105) that top regions (82 and 84, accordingly) of first and second vertical TFTs, 15 and 25, respectively, are connected to a same third interconnect 100.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Konuma device by substituting its first and second MOSFETs with first and second TFTs, if this is a manufacturer preference: See MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results.
It would have been further obvious for one of ordinary skill in the art before filing the application to modify the Fujimoto/Konuma device by connected the first and second selectable vias to a same third interconnect (per Tang), wherein it is desirable creating a device comprising a same output path for both TFTs of both selectable vias (Tang, paragraph 0105).
In re Claim 12, Fujimoto/Konuma/Tang teaches the integrated circuit structure of Claim 11 as cited above and wherein (as is clear from Fig. 18 and paragraph 0082 of Fujimoto and Fig. 19b, paragraphs 0104-0105 of Tang) source and drain contacts for each of the first and second TFT transistor structures are oriented in a vertical configuration.
In re Claim 17, Fujimoto/Konuma/Tang teaches the integrated circuit structure of Claim 11 as cited above, including substitution of the first and second MOSFETS of Fujimoto with first and second TFTs.
Fujimoto further teaches that the first TFT structure comprises (Fig. 18, Annotated Fig. 18, paragraph 0082) a first gate dielectric 21, the first gate dielectric 21 disposed between the first gate electrode 23 and a first channel structure 20, and the second TFT structure further comprises a second gate dielectric 21, the second gate dielectric disposed between the second gate electrode 23 and a second channel structure 20, and wherein the first gate dielectric wraps around the first channel structure and the first gate electrode wraps around the first gate dielectric, and the second gate dielectric wraps around the second channel structure and the second gate electrode wraps around the second gate dielectric. 
Tang also teaches vertical transistors with gates wrapped around channels (Title, Abstract).

Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto/Konuma/Tang in view of Yamamoto et al. (US 2005/0073051) and Witters et al. (US 2007/0172770).
In re Claims 3 and 13, Fujimoto/Konuma/Tang teaches the integrated circuit structures of Claims 1 and 11 as cited above.
Fujimoto teaches (Annotated Fig. 18) that the first and second interconnect features are disposed above a substrate 27 (paragraph 0082), but does not state that they are part of a local interconnect structure. 
Fujimoto/Konuma/Tang does not teach that the integrated circuit structures (of Clams 1 and 11) further comprise a device layer adjacent the local interconnect, the device layer including first and second non-planar transistors, the first and second interconnect features each connected to the one or both of the first and second non-planar transistors.
Yamamoto teaches (Fig. 1, paragraphs 0057-0061) an integrated circuit structure comprised a device layer, including semiconductor substrate 1 and planar transistor 3, adjacent to a local interconnect layer, the local interconnect layer includes layers 10 and 18 with wiring 16 and local interconnect 19 (see Fig. 1 and paragraphs 0020-0022 of He et al. US 2017/0330790, on inherency of identification of a device layer and a local interconnect), wherein the local interconnect 19 connects transistor 3 in the device layer to a vertical transistor 20 disposed in a dielectric layer above the local interconnect layer. 
Witter teaches (paragraph 0072) that a device layer may comprise a plurality of non-planar transistors (such as FinFets).
Fujimoto and Yamamoto teach analogous art directed to a multilayer structure comprised a vertical transistor embedded into an insulation layer disposed above a substrate and connected to an interconnect disposed under the vertical transistor, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Fujimoto device in view of the Yamamoto device, since they are from the same field of endeavor, and Yamamoto created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Fujimoto/Konuma/Tang structures of Claims 1 and 11 by using the layer with the first and second interconnects as a local interconnect layer disposed above a device layer (per Yamamoto), the device layer comprising substrate 27 of Fujimoto (see Fujimoto Fig. 18) and having transistors, when it is desirable using the Fujimoto/Konuma/Tang structure of Claim 1 and 11 in a more complicated device having a device layer with transistors and a local interconnect layer with interconnects connected to first and second vertical TFT’ of Fujimoto/Konuma/Tang. 
Although Yamamoto teaches only one transistor in the device layer, it would have been obvious for one of ordinary skill in the art before filing the application to add into the device layer at least one more transistor connected to the second TFT of Fujimoto/Konuma/Tang’ Claims 1 and 11, if the first and second TFTs provide a same functionality in the integrated circuit and shall have same connections. Note that in accordance with MPEP Part 2100 VI REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS: B. Duplication of Parts: Mere duplication of parts has no patentable significance unless a new and unexpected result is produced: In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
In addition, Fujimoto teaches that one of application of his vertical transistors is a memory device (paragraph 0154), while it is known in the art that memory devices comprise a plurality of identical cells with transistors having identical connections, including connections to peripheral circuits that could be disposed in the device layer, and as such, the first and second TFTs of Fujimoto/Konuma/Tang could be identical transistors of memory cells connected to transistors of peripheral region.
Fujimoto/Konuma/Tang/Yamamoto and Witters teach analogous art directed to an interconnect structure with a device layer having transistors, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Fujimoto/Konuma/Tang/Yamamoto structure per Witters, since they are from the same field of endeavor, and Witters created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Fujimoto/Konuma/Tang/Yamamoto device by substitute planar transistors of Yamamoto in the device layer with non-planar transistors of Witters, if this is a manufacturer’ preference: See MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results.
In re Claim 4, Fujimoto/Konuma/Tang/Yamamoto/Witters teaches the integrated circuit of Claim 3 as cited above. 
 	Fujimoto further teaches (Fig. 18) that the third interconnect feature is included in an interconnect layer above the device layer and the local interconnect structure.
In re Claim 14, Fujimoto/Konuma/Tang/Yamamoto/Witters teaches the integrated circuit of Claim 13 as cited above, including the global interconnect – being a single interconnect 32 in Fig. 18 of Fujimoto, per Tang (like interconnect 100 in Fig. 19b of Tang), as shown for Claim 11. 
Tang further teaches (paragraph 0105) that the global interconnect 100 is further connected to one or more of an additional interconnect structure, an electrical component, a power source, or a signal source.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Fujimoto/Konuma/Tang/Yamamoto/Witters device of Claim 13 by connecting the global interconnect to one or more of an additional interconnect structure (per Tang), if the device of Claim 13 is incorporated in a more complicated device.

Claims 5 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto/Konuma/Tang in view of Karda et al. (US 2015/0200308).
In re Claims 5 and 15, Fujimoto/Konuma/Tang teaches the integrated circuit structures of Claims 1 and 11 as cited above, but does not teach that one or both of the first and second TFT structures comprises a transition metal dichalcogenide (TMD) material – Fujimoto teaches silicon as a material of a transistor channel (paragraph 0162).
Karda teaches (paragraphs 0051, 0071) that for field effect transistors silicon and transition metal chalcogenides are used interchangeably, and claims a TMD material for the channel in Claim 4.
Fujimoto and Karda teach analogous art directed to field effect transistors, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Fujimoto device in view of the Karda device, since they are from the same field of endeavor, and Karda created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Fujimoto/Konuma/Tang device of Claims 1 and 15 by substituting silicon material as a channel for the TMD (per Karda), if this is a manufacturer preference: See MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results.
In re Claim 16, Fujimoto/Konuma/Tang/Karda teaches the integrated circuit structure of Claim 15 as cited above, including first and second TFTs created as first and second transistors of Fujimoto and including the TMD channel, as shown for Claim 15. 
Fujimoto further teaches (Fig. 18, paragraph 0082) that the first TFT structure further comprises a first gate dielectric 21 and a first gate electrode 23, the first gate dielectric disposed between the first gate electrode and the channel material 20, and wherein the second TFT structure further comprises a second gate dielectric 21 and a second gate electrode 23, the second gate dielectric 21 disposed between the second gate electrode and the channel material 20.
Fujimoto does not teach that the first and second gate dielectric comprise high-k material – he teaches silicon oxide (paragraph 0163).
Tang teaches (paragraph 0089) that a gate dielectric may be any suitable material, including Al2O3 of TaO, which are well-known high-dielectric materials.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Fujimoto/Konuma/Tang/Karda device of Claim 15 by using a high-k dielectric as first and second gate insulating films: “It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice”, In re Leshin, 125 USPQ 416. 

As far as the claim is understood, Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto in view of Konuma.
In re Claim 23, Fujimoto teaches an integrated circuit structure, comprising (Fig. 18, paragraphs 0082, 0091):
a first interconnect feature – disposed directly under element 25; 
a second interconnect feature - 32;
a via structure comprising a vertically-oriented field effect transistor structure – with channel 20, 
the MOSFET structure including a gate dielectric 21 wrapped around a channel structure 20, a gate electrode 23 wrapped around the gate dielectric 21, a source contact 19, and a drain contact 22, wherein 
one of the source contact or the drain contact is connected to the first interconnect feature, and 
the other one of the source contact or the drain contact is connected to the third interconnect (e.g., to the second interconnect, in accordance with the claim interpretation), and 
the gate electrode 23 is configured to receive a select signal that causes the first interconnect feature to be electrically connected to the second interconnect feature – inherently – a signal to a gate electrode allows transistor to be turned on, in which case, a current would flow between source and drain electrically connected to the first and second contact, respectively.
Although one of ordinary skill in the art may view the Fujimoto’ transistor as a TFT (based on some dimensions provided in paragraphs 0164 and 0197), Fujimoto calls this transistor – a MOSFET (paragraph 0091).
Konuma teaches (paragraph 0224) that MOSFETs and TFTs may be used interchangeably (obviously, since they are made from similar elements and function similar).
IT would have been obvious for one of ordinary skill in the art before filing the application to substitute Fujimoto MOSFETs (two MOSFETS are shown in Fig. 18) with  TFTs, if this type of field effect transistors is preferred by the manufacturer: See MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results.

As far as the claims are understood, Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto/Konuma in view of Tang. 
In re Claim 24, Fujimoto/Konuma teaches the integrated circuit structure of Claim 23 as cited above, wherein the via structure is a first via structure.
Fujimoto teaches that the integrated circuit structure further comprises a second via structure that connects a third interconnect feature – disposed under contact 25 of the second via to a fourth interconnect feature disposed above the second via.
Fujimoto does not teach that the second via structure connects the third interconnect structure to the same second interconnect structure to which the first via is connected.
Tang teaches (Figs. 19A-19B, paragraphs 0104, 0105) that top source or drain regions (82 and 84, accordingly) of first and second transistors, 15 and 25, respectively, are connected to a same second interconnect feature 100.
It would have been further obvious for one of ordinary skill in the art before filing the application to modify the Fujimoto/Konuma device of Claim 23 by connected the second source or drain contact of the second TFT to the second interconnect feature (per Tang), wherein it is desirable creating a device comprising a same output path for both TFTs (Tang, paragraph 0105).
In re Claim 25, Fujimoto/Konuma/Tang teaches the integrated circuit structure of Claim 23 (e.g., of Claim 24, in accordance with the claim interpretation) as cited above, wherein the TFT structure is a first TFT structure, and the second via structure includes a second vertically-oriented thin TFT structure.
Fujimoto further teaches (Fig. 18, paragraph 0082), the second TFT structure including a second gate dielectric 21 wrapped around a second channel structure 20, a second gate electrode 23 wrapped around the second gate dielectric 21, a second source contact 19, and a second drain contact 22, wherein one of the second source contact or the second drain contact is connected to the third interconnect feature (under contact 25 of the second TFT).
Fujimoto does not teach that the other one of the second source contact or the second drain contact is connected to the second interconnect feature.
Tang teaches (Figs. 19A-19B, paragraphs 0104, 0105) that top source or drain regions (82 and 84, accordingly) of first and second transistors, 15 and 25, respectively, are connected to a same second interconnect feature 100.
It would have been further obvious for one of ordinary skill in the art before filing the application to modify the Fujimoto/Konuma/Tang device of Claim 24 by connected the second source or drain contact of the second TFT to the second interconnect feature (per Tang), wherein it is desirable creating a device comprising a same output path for both TFTs (Tang, paragraph 0105).
It is obvious for one of ordinary skill in the art before filing the application that second gate electrode is configured to receive a second select signal that causes the third interconnect feature to be electrically connected to the second interconnect feature for the same reason that is explained for Claim 23 for the first gate electrode.

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 05/28/22